Citation Nr: 0517665	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  03-30 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a left foot 
condition (also claimed as arch and tarsals).

2.  Entitlement to service connection for a bilateral knee 
condition.

3.  Entitlement to service connection for a left hip 
condition.

4.  Entitlement to service connection for a dental condition 
(claimed as upper and lower teeth).  

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from April 1952 to November 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In April 2005, the veteran was afforded a personal hearing 
before the undersigned Veterans Law Judge at the Reno RO.  

The Board notes that an appeal has not been perfected as to 
the issue of entitlement to an increased rating for a right 
wrist condition, evaluated as noncompensable.  In his VA Form 
9, received in October 2003, the veteran indicated that he 
was only appealing the issues of service connection for a 
left foot condition, service connection for a bilateral knee 
condition, service connection for a left hip condition, and 
service connection for a dental condition.  In addition, the 
veteran specifically stated that he was withdrawing his 
appeal for service connection for residuals of a broken jaw.      

The issues of entitlement to service connection for bilateral 
hearing loss, service connection for tinnitus, and service 
connection for a dental condition (claimed as upper and lower 
teeth) are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not currently have a diagnosed left foot 
condition.  

2.  The veteran does not have a disability of either knee 
which is related to his military service.  

3.  The veteran does not currently have a diagnosed left hip 
condition.  
  

CONCLUSIONS OF LAW

1.  A left foot condition was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004). 

2.  A bilateral knee condition was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303. 
3.307, 3.309 (2004). 
  
3.  A left hip condition was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004). 
    



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				I.  Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board further notes that there are specific chronic 
diseases, including arthritis, which are subject to 
presumptive service connection.  38 C.F.R. §§ 3.307, 
3.309(e).  For arthritis, the disease must have become 
manifest to a degree of 10 percent or more within 1 year from 
the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The veteran's service medical records (SMR's) are negative 
for any treatment for, or diagnoses of, a left foot 
condition, a bilateral knee condition, or a left hip 
condition.  A fall off an ambulance is, indeed, noted in the 
SMR's (as the veteran testified to at the April 2005 
hearing), but the only injury reported to have resulted 
therefrom was to the veteran's right wrist.  Moreover, there 
is an October 1954 clinical summary report from Parks Air 
Force Base, California, in which it was stated "[s]o far as 
he knows, his left leg and arm have always been shorter than 
the right and have been slightly weaker."  In addition, it 
was noted that X-rays of the knees revealed some periosteal 
proliferation (old) involving the upper third of the left 
fibula.  No diagnosis regarding the left foot, left hip, or 
either knee, was rendered.  

As for the post-service medical evidence, an August 2003 VA 
progress note, under subjective complaints, reported that the 
veteran was not able to go up one flight of stairs without 
stopping secondary to a combination of severe degenerative 
joint disease in the hips and dyspnea.  However, no diagnosis 
of the hips was rendered in the examiner's impression.  

An October 2, 2003 VA progress note reported that the veteran 
complained of arthritis pain in his knees and hips.  An 
October 7, 2003 VA report of left knee X-rays listed an 
impression of very minimal osteoarthritis.  An October 10, 
2003 report of an MRI of the Left knee by Desert Radiologists 
listed an impression of small undersurface tear of the 
posterior horn medical meniscus; mild spurring of the medial 
collateral ligament, but it was stated that no tear was seen; 
osteoarthritic changes mostly affecting the patellofemoral 
compartment; and, mild strain of the medial head of the 
gastrocnemius tendon.  An October 16, 2003 VA medical record 
noted a small tear of the post horn of the medical meniscus 
and spurring of the medial collateral ligament.  

A September 9, 2004 VA medical record noted that the veteran 
reported having been injured in service in 1953, breaking his 
heel, ankle, and arch of his left foot.  He stated further 
"they left my leg 3/4 inch shorter and gave me a lift."  The 
veteran also reported his knee kept getting worse over the 
years.  The examiner stated that, in his opinion, it was 
quite likely that the veteran's problems with his knee was a 
sequelae of the injury he suffered while in the military.   
  
The record reveals that the veteran underwent total left knee 
replacement surgery on February 10, 2004.  An October 2004 
report from Dr. Eugene P. Libby stated that the veteran was 
in his office for a recheck, as he was eight months status 
post surgery.  It was noted that the veteran reported to him 
that he had been in an accident in 1953, while in service, in 
which he suffered a fracture to his calcaneus and ankle of 
the left lower extremity.  The veteran further stated that, 
as he healed, he was noted to have developed a 3/4 inch leg 
length inequality.  Dr. Libby stated that the veteran 
requested his opinion as to whether this leg length 
inequality could have accelerated the arthritis he 
experienced in his knee.  Dr. Libby did render an opinion on 
the matter, stating that it was his orthopedic opinion that a 
3/4 inch leg length inequality left over several years could 
indeed accelerate arthritic condition in the veteran's knees.     

A March 2005 report noted that the veteran was status post 
one-year total left knee replacement and doing well.  

					A.  Left Foot

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that he has a left foot disability as a result of his 
service.  In fact, the objective evidence of record does not 
show a currently diagnosed left foot disability.  The veteran 
must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  Absent evidence of current disability, the claimed 
condition cannot be service-connected.    

Furthermore, VA is not required to obtain a medical opinion 
in this case.  In Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the Federal Circuit held that the veteran is required 
to not only show that he or she is disabled, but also show 
some causal connection between his or her disability and the 
period of military service before VA is obligated to provide 
a medical examination or obtain a medical opinion.  Here, the 
medical evidence does not show that the veteran is suffering 
from a current left foot disability.  Concomitantly, no 
causal connection between a left foot disability and his 
period of military service has been demonstrated.  

The Board has considered the veteran's statements submitted 
in support of his argument that he has a left foot condition 
that should be service-connected.  His statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed condition and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the veteran's claim must 
be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

					B.  Knees

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that he has a bilateral knee condition as a result of his 
service.  Again, the veteran's SMR's are negative for any 
treatment for, or diagnosis of, any condition of the knees, 
but it was noted in the October 1954 clinical summary report 
from Parks Air Force Base, California, that X-rays of the 
knees revealed some periosteal proliferation (old) involving 
the upper third of the left fibula.

The evidence does show that the veteran was diagnosed with a 
small tear of the post horn of the medical meniscus and 
spurring of the medial collateral ligament and that an 
October 7, 2003 VA report of left knee X-rays listed an 
impression of very minimal osteoarthritis.  The evidence also 
shows that the veteran underwent a total left knee 
replacement in 2004.  However, the first objective evidence 
of record of a knee condition is in 2003, decades after the 
veteran's separation from service.  This lengthy period 
without treatment weighs against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).    

The Board acknowledges the September 9, 2004 VA medical 
record in which it was noted that the veteran reported having 
been injured in service in 1953, breaking his heel, ankle, 
and arch of his left foot.  He stated further "they left my 
leg 3/4 inch shorter and gave me a lift."  The veteran also 
reported his knee kept getting worse over the years.  The 
examiner stated that, in his opinion, it was quite likely 
that the veteran's problems with his knee was a sequelae of 
the injury he suffered while in the military.  However, the 
SMR's simply do not support the veteran's account; there is 
nothing in the SMR's showing an injury to the veteran's 
knees, heel, ankle, or arch of his left foot.  It must, then, 
be necessarily concluded that the examiner's opinion was 
rendered based solely on history provided to him by the 
veteran.  Additionally, Dr. Libby's report stating that it 
was his orthopedic opinion that a 3/4 inch leg length 
inequality left over several years could indeed accelerate 
arthritic condition in the veteran's knees also noted that 
the veteran reported having had an accident in 1953 in which 
he sustained left lower extremity injuries.  The Court in 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) held that 
medical history provided by the veteran does not transform 
that history into medical evidence.  Moreover, the October 
1954 clinical summary report from Parks Air Force Base, 
California, stated "[s]o far as he knows, his left leg and 
arm have always been shorter than the right and have been 
slightly weaker."  Accordingly, the Board finds that 
veteran's claim must be denied.            

The Board has considered the veteran's statements submitted 
in support of his argument that he has a bilateral knee 
condition that should be service-connected.  His statements 
are not competent evidence of a diagnosis, nor are they 
competent evidence of a nexus between the claimed condition 
and his service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Accordingly, the veteran's 
claim must be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

				C.  Left Hip

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that he has a left hip disability as a result of his service.  
In fact, the objective evidence of record does not show a 
currently diagnosed left hip disability.  The veteran must 
submit proof of a presently existing disability resulting 
from service in order to merit an award of compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Absent 
evidence of current disability, the claimed condition cannot 
be service-connected.    

Furthermore, VA is not required to obtain a medical opinion 
in this case.  In Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the Federal Circuit held that the veteran is required 
to not only show that he or she is disabled, but also show 
some causal connection between his or her disability and the 
period of military service before VA is obligated to provide 
a medical examination or obtain a medical opinion.  Here, the 
medical evidence does not show that the veteran is suffering 
from a current left hip disability.  Concomitantly, no causal 
connection between a left hip disability and his period of 
military service has been demonstrated.  

The Board has considered the veteran's statements submitted 
in support of his argument that he has a left hip condition 
that should be service-connected.  His statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed condition and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the veteran's claim must 
be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, VCAA letters dated in September 
2002 and August 2004 both informed the veteran of what the 
evidence must show in order to establish entitlement to 
service connection.       

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the September 2002 letter informed the veteran that VA 
would try to help him get such things as medical records, 
employment records, or records from other federal agencies.  
The letter also stated that VA would assist him by providing 
a medical examination or obtaining a medical opinion if such 
opinion or examination was necessary to make a decision on 
his claim.  The August 2004 letter informed the veteran that 
VA was responsible for getting relevant records from any 
federal agency, including military records, VA medical 
records, or records from the Social Security Administration.  
The letter further stated that VA would make reasonable 
efforts to get relevant records not held by a federal agency, 
to include records from state or local governments, private 
doctors and hospitals, or current or former employers.  Also, 
this letter, too, stated that VA would assist the veteran by 
providing a medical examination or obtaining a medical 
opinion if such opinion or examination was necessary to make 
a decision on his claim.   

In addition, the October 2003 statement of the case (SOC) and 
March 2005 supplemental statement of the case (SSOC) 
reiterated the above-described duties, stating that provided 
certain criteria were met, VA would make reasonable efforts 
to help him to obtain relevant records necessary to 
substantiate his claims, to include developing for all 
relevant records not in the custody of a Federal department 
or agency, see 38 C.F.R. § 3.159(c)(1) (2004), to include 
records from State or local governmental sources, private 
medical care providers, current or former employers, and 
other non-Federal government sources.  He was further advised 
that VA would make efforts to obtain records in the custody 
of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2004).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2004).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, although the VCAA notice letters sent to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  For instance, the October 2003 SOC and March 2005 
SSOC included the language of 38 C.F.R. § 3.159(b)(1), from 
which the Court obtained the fourth notice element.  Thus, 
the VCAA notices, combined with the October 2003 SOC and 
March 2005 SSOC, clearly comply with the section 5103 content 
requirements, to include 38 C.F.R. § 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App. Apr. 14, 2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the September 2002 VCAA notice did, 
indeed, pre-date the initial AOJ decision and the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA" and thus "essentially cured 
the error in the timing of notice".  Mayfield, 19 Vet. App. 
at  , slip op. at 32, 2005 WL957317, at *22 (holding that 
section 5103(a) notice provided after initial RO decision can 
"essentially cure[] the error in the timing of notice" so 
as to "afford[] a claimant a meaningful opportunity to 
participate effectively in the processing of ... claim by VA") 
(citing Pelegrini, 18 Vet. App. at 122-24).  In light of the 
content-complying notice that the RO provided prior to 
sending the case to the Board for de novo review, the 
appellant was not prejudiced by the delay in providing 
content-complying notice, because, under these circumstance, 
"the error did not affect the essential fairness of the 
adjudication", Mayfield, supra (holding timing-of-notice 
error nonprejudicial where fairness of adjudication was 
unaffected because appellant was able to participate 
effectively in processing of claim).

Finally, it is noted that the record reveals that the veteran 
received Social Security disability benefits, as a Social 
Security Administration (SSA) inquiry report listed a 
disability onset date of August 28, 1990.  Requests for the 
veteran's SSA records resulted in a response stating that his 
records had been destroyed.  The veteran was notified of such 
negative response by a February 2005 letter from the RO.        

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

Service connection for a left foot condition is denied.

Service connection for a bilateral knee condition is denied.  

Service connection for a left hip condition is denied.  


REMAND

In the April 2005 hearing, the veteran testified that he was 
treated by a dentist named "Dr. Oso" after his separation 
from service.  He also stated "I went to a doctor here in 
Vegas."  It is not clear whether he was referring to the 
same dentist, however, no such records have been obtained.  
As noted above, VA has a duty to make reasonable efforts to 
help him to obtain relevant records necessary to substantiate 
his claims, to include developing for all relevant records 
not in the custody of a Federal department or agency.  See 
38 C.F.R. § 3.159(c)(1) (2004).  This is to include records 
from private medical care providers.  Accordingly, after 
clarifying from whom the veteran received dental treatment 
after his separation from service, attempts to obtain these 
records must be made.  If the identified records are deemed 
unobtainable, the RO must inform the appellant of VA's 
inability to obtain the records.  See 38 C.F.R. § 3.159(e).  
On remand, the RO is to ensure that all identified private 
health care providers have either been obtained, or are 
unobtainable.  In addition, the appellant should be informed 
of all private health care providers whose records are deemed 
to be unobtainable in compliance with 38 C.F.R. § 3.159(e).  
     
Additionally, the Board notes that a VA Form 9 was received 
in April 2005 as to the issues of entitlement to service 
connection for bilateral hearing loss and service connection 
for tinnitus.  However, a review of the claims folder reveals 
that a statement of the case (SOC) was never issued with 
regard to these issues.  The United States Court of Appeals 
for Veterans Claims (Court) has held that where a notice of 
disagreement has been filed with regard to an issue, and an 
SOC has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).  
  
Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  Issue the appellant and his 
representative an SOC with regard to the 
issues of entitlement to service 
connection for bilateral hearing loss and 
service connection for tinnitus.  The 
appellant should be informed of the 
actions necessary to perfect an appeal on 
those issues.  If, and only if, an appeal 
is perfected, the case should then be 
sent to the Board for appellate 
consideration.  NOTE: the decision on 
this claim may not be announced in an 
SSOC.  38 C.F.R. § 19.31(a) (2004).

2.  Request that the veteran clarify the 
names, addresses, and approximate dates 
of any healthcare providers rendering him 
dental treatment after his separation 
from service, to specifically include 
treatment from a "Dr. Oso."  
Thereafter, any identified records are to 
be obtained and associated with the 
claims folder.  If any records from 
identified private health care providers 
are deemed to be unobtainable, the 
appellant should be so informed.  The 
letter must inform the appellant of what 
efforts VA made to obtain the records, 
and a description of any further action 
VA will take regarding the claim, 
including notifying the appellant that VA 
will decide the claim based on the 
evidence of record unless he submits the 
records deemed to be unobtainable.  In 
this regard, the appellant should be 
informed that he is ultimately 
responsible for providing the evidence.  
  
3.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


